DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter/Reasons for Allowance
Claims 1-3, and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the connecting trace located at an outermost edge of the substrate and electrically connected to the drain electrode,” “a second patterned metal layer comprising a plurality of under ball metal (UBM) layers and a connecting metal layer, the plurality of UBM layers covering the source electrode, the gate electrode, and the drain electrode respectively, the connecting metal layer covering and connecting the connecting trace and extending to the outermost edge and a side surface of the substrate, so as to electrically connect connected to the drain region via the outermost edge,” “the plurality of solder balls are not disposed on the connecting metal layer in cross section, wherein a thickness of the second patterned metal layer is greater than a thickness of the first patterned metal layer,” and “ wherein the drain electrode and the connecting trace are floating traces” in the combination required by the claim.
Claims 2-3, and 5-11 are allowed by virtue of their dependencies on claim 1.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shea et al. [US 2016/0284629 A1] discloses using a TSV to connect to the back drain. Shea et al. does not explicitly disclose the connecting trace located at an outermost edge of the substrate and electrically connected to the drain electrode.
Girdhar et al. [US 2011/0121808 A1] discloses the drain is connected to a doped semiconductor region on the back surface via a side-drain contact. Girdhar et al. does not explicitly disclose the plurality of UBM layers covering the source electrode, the gate electrode, the drain electrode and the connecting metal layer.
Xue et al. [US 2013/0037935 A1] discloses using a TSV to connect to the back metal segment. Xue et al. does not explicitly disclose the connecting trace located at an outermost edge of the substrate and electrically connected to the drain electrode.
Ichinose et al. [US 2011/0221063 A1] discloses using a TSV to connect to the back metal segment. Ichinose et al. does not explicitly disclose the connecting trace located at an outermost edge of the substrate and electrically connected to the drain electrode.
Feng et al. [US 2009/0194880 A1] discloses a contact structure connected the front of the semiconductor to the back drain. Feng et al. does not explicitly disclose the plurality of UBM 
Otremba et al. [US 2008/0012119 A1] discloses a semiconductor device with through contacts connecting the drain to the back of the substrate. Otremba et al. does not explicitly disclose the plurality of UBM layers covering the source electrode, the gate electrode, the drain electrode and the connecting metal layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891